Exhibit (e)(1) AMENDED AND RESTATED DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT (the “Agreement”) is amended and restated effective as of the 26 th day of July, 2013, by and between AMERICAN CENTURY INVESTMENT TRUST , a Massachusetts business trust (the “Issuer”), and AMERICAN CENTURY INVESTMENT SERVICES, INC., a Delaware corporation (“Distributor”). WHEREAS , the Issuer is an investment company registered as such with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940 (the “1940 Act”), whose common stock is currently divided into a number of separate series of shares, each corresponding to a distinct portfolio of securities, and many of which are also divided into multiple classes of shares; WHEREAS , Distributor is registered as a broker-dealer with the SEC under the Securities Exchange Act of 1934 and is a member of the Financial Industry Regulatory Authority (“FINRA”); WHEREAS , the Issuer has entered into an investment management agreement with American Century Investment Management, Inc. (the “Advisor”) for the provision of investment advisory services by the Advisor to the Issuer; WHEREAS , the Board of Trustees of the Issuer (the “Board”) wishes to engage the Distributor to act as the distributor of the shares of each class of the Issuer’s separate series, and any other series and classes as may be designated from time to time hereafter (the “Funds”), in accordance with the terms of this Agreement; WHEREAS , the Issuer has eliminated the B class of shares for three series, added a new R6 class of shares to four of the series; and has changed the name of the Inflation Protection Bond Fund to Short Duration Protection Bond Fund; and WHEREAS , the Issuer desires to amend this Agreement to reflect the aforementioned changes and there are no other changes to this Agreement. NOW, THEREFORE , in consideration of the mutual promises set forth herein, the parties agree as follows: Section 1. General Responsibilities Issuer hereby engages Distributor to act as exclusive distributor of the shares of each class of the Funds. The Funds subject to this Agreement as of the date hereof are identified on SCHEDULE A , which may be amended from time to time in accordance with Section 11 below. Sales of a Fund’s shares shall be made only to investors residing in those states in which such Fund is registered. After effectiveness of each Fund’s registration statement, Distributor will hold itself available to receive, as agent for the Fund, and will receive by mail, telex, telephone, or such other method as may be agreed upon between Distributor and Issuer, orders for the purchase of Fund shares, and will accept or reject such orders on behalf of the Fund in accordance with the provisions of the applicable Fund’s prospectus. Distributor will be available to transmit orders, 1 as promptly as possible after it accepts such orders, to the Fund’s transfer agent for processing at the shares’ net asset value next determined in accordance with the prospectuses. a.
